Case 1:19-cr-00337-BMC Document 25 Filed 02/18/20 Page 1 of 1 PageID #: 45




                  WM | Wright & Marinelli, LLP
                                      ATTORNEYS AT LAW


                        305 BROADWAY, SUITE 1001,
                            NEW YORK, NY 10007
               OFFICE (212) 822-1419 • FACSIMILE (212) 822-1463


                                                       February 17, 2020

 Honorable Sanket J. Bulsara
 United States Court House
 Eastern District of New York
 225 Cadman Street
 Brooklyn, NY 11201
                                Re:     United States v. Tehuti Ayeboafo
                                        DK#: 19-CR-00357 (BMC)

 Dear Judge Bulsara,

         The undersigned and Sally Butler represent Tehuti Ayeboafo who is scheduled to
 appear before your Honor on February 20, 2020 at 2:00pm. Both the undersigned and
 Ms. Butler are engaged on trial and unable to appear for Mr. Ayeboafo on February 20.
 We therefore, respectfully request that the matter be adjourned until March 12, 2020; the
 parties continue to negotiate a resolution of the matter and anticipate a plea on that date.

        I have discussed the proposed adjournment with the Government and they have
 no objection. Finally the defendant knowingly consents to the waiver of speedy trial.

        Thank you for your consideration of this matter.

                                               Respectfully submitted,
                                               _____/s/_________________
                                               Christopher Wright, Esq.


 cc: Nicholas Moscow, AUSA
